Exhibit 10.28

 

October 1, 2015

 

John Walsh

[Address]

 

RE: Terms of Employment

 

Dear John:

 

Tremor Video, Inc. (the “Company”) is pleased to offer you the position of Head
of Technology and Product on the terms set forth in this letter.  Your first day
of employment with the Company shall be October 19, unless otherwise agreed by
you and the Company’s Chief Executive Officer.

 

Position and Responsibilities

 

In your employment position, you will report to Bill Day, the Company’s Chief
Executive Officer.  In this capacity, you will serve and will be responsible for
such duties as are normally associated with your position or as may otherwise be
determined by the Company.  Your specific duties and responsibilities may change
from time to time as determined by the needs of the Company and the policies
established by the Company.  While travel in the performance of your duties may
be required, you will work principally at our offices in Boston, MA. Of course,
the Company may change your position, duties, and work location as it deems
necessary.

 

Compensation and Benefits

 

You will be paid an initial base annual salary of $350,000, less payroll
deductions and all required withholdings. You will be paid the base salary in
accordance with the Company’s standard payroll practices, and you will be
eligible for standard benefits, such as medical insurance, paid time off, and
holidays, according to standard Company policy as may be adopted by the Company
from time to time.  In your position, you will be entitled to 20 PTO (Paid Time
Off) days prorated based on your date of hire, as is Company policy.  These days
are to be used for sick leave, personal days, and/or vacation.  The Company does
require that requests for vacation time be made in writing at least two weeks
prior to the vacation dates requested. The Company also offers an additional
eight days of paid holiday time per calendar year.

 

In addition to your base salary, you will be eligible to receive
performance-based bonuses based on achievement of performance goals to be set by
the CEO and the Company’s Board of Directors (the “Board”).  Your target annual
bonus for 2015 will be

 

--------------------------------------------------------------------------------


 

$140,000 (pro-rated to your start date), less payroll deductions and all
required withholdings.  You will have the ability to earn up to 150% of your
target annual bonus.  Unless otherwise agreed in writing pursuant to a bonus
plan or bonus agreement approved by the CEO and/or Board, bonus payments, if
any, are not guaranteed and will be awarded at the sole discretion of the
Company’s Board.  To be eligible for a performance bonus, you must maintain full
time employment status at the time of the payment.  Bonus payments will be made
less payroll deductions and all required withholdings.

 

Tremor Video Equity Grant

 

You will be granted, subject to the approval of the Board an option (the
“Option”) to purchase 350,000 shares of Company’s common stock, par value
$0.0001 per share.  The exercise price per share of the Option will be
determined by the Board when the Option is granted.  The Option will be subject
to the terms and conditions of the applicable Stock Option Agreement.  You will
vest in 25% of the shares subject to the Option when you complete 12 months of
continuous service with the Company or an affiliate of the Company (“Continuous
Service”) (excluding service solely as a member of the Board), and the balance
will vest in equal monthly installments over the next 36 months of Continuous
Service (excluding service solely as a member of the Board).  If, during the
term of your Continuous Service, a Change in Control (as defined below) is
consummated and, following the consummation of the Change in Control your
employment is terminated by the Company without Cause (as defined below) or is
terminated by you for Good Reason (as defined below), 50% of the remaining
shares subject to the Option that are not otherwise vested upon the effective
date of the Change in Control pursuant to the foregoing schedule shall become
vested.

 

Severance Benefits

 

If the Company terminates your employment for any reason other than for Cause
(as defined below), death or Disability (as defined below), or you resign from
your employment with the Company for Good Reason (as defined below) (each such
event, a “Separation”), then, subject to your compliance with the conditions set
forth in the following paragraph and your continued compliance with the
Confidentiality and Inventions Assignment Agreement attached hereto as Exhibit A
(the “CIAA”), which will be executed prior to your first day of employment, you
will be entitled to the following benefits (less all applicable withholding
taxes): (i) severance payments at a rate equal to your base salary for a period
of six months, (ii) a pro-rated annual target bonus for the year in which your
termination occurs plus any earned but unpaid bonus amounts from prior periods,
and (iii) the Company will pay to you an amount equal to the monthly

 

--------------------------------------------------------------------------------


 

premium under COBRA for you and your eligible dependents until the earliest of
(x) six months following your Separation, (y) the expiration of your
continuation coverage under COBRA or (z) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment.  The severance payments described above will be
paid in accordance with the Company’s standard payroll procedures, and, subject
to your execution of the Release (as defined below), will commence on the later
of (i) the 30th day after your Separation (or, if such day is not a business
day, on the first business day thereafter) and (ii) the third business day
following the effectiveness of the Release, and once they commence will be
retroactive to the date of your Separation.

 

You will not be entitled to any severance benefits described in this section
unless you (i) have returned all Company property in your possession, (ii) have
resigned as a member of the Boards of Directors of the Company and all of its
subsidiaries (if applicable), to the extent applicable, and (iii) have executed
a general release substantially in the form attached hereto as Exhibit B (the
“Release”) of all claims that you may have against the Company or persons
affiliated with the Company.  If you fail to execute the Release or if you
revoke the Release, then you will not be entitled to the severance benefits
described in this section.

 

Definitions

 

For purposes of this Agreement, the following definitions will apply:

 

“Cause” shall mean: (i) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) your material breach of any agreement between
you and the Company that remains uncured for thirty (30) days following written
notice of such material breach; (iii) your material failure to comply with the
Company’s written policies or rules that remains uncured for thirty (30) days
following written notice of such material breach; (iv) except with respect to
driving violations, your conviction of, or plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State thereof; (v) your
gross negligence or willful misconduct; (vi) your continuing unwillingness to
perform assigned duties after receiving written notification of such failure
from the Board and a thirty (30) day opportunity to cure; or (vii) your failure
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation.  It is understood that a termination of your employment
resulting from your death or Disability shall not constitute termination for
“Cause.”

 

--------------------------------------------------------------------------------


 

“Change in Control” shall mean (i) the merger or consolidation of the Company
(except any such merger or consolidation involving the Company in which the
shares of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares that represent, immediately following such merger or consolidation at
least a majority, by voting power, of the shares of the surviving or resulting
corporation), (ii) a sale of all or substantially all of the assets of the
Company or (iii) a transaction or series of related transactions in which a
person, or a group of related persons, acquires from stockholders of the Company
shares representing more than fifty percent (50%) of the outstanding voting
power of the Company.

 

“Disability” shall mean any physical incapacity or mental incompetence (i) as a
result of which you are unable to perform the essential functions of your job
for an aggregate of 180 days, whether or not consecutive, during any calendar
year, and which cannot be reasonably accommodated by the Company without undue
hardship.

 

“Good Reason” means that you resign after one of the following conditions has
come into existence without your consent:  (i) a change in your reporting
directly to the Company’s CEO or a change in your position or title with the
Company that materially reduces your level of authority or responsibility;
provided, however, that a change in position or reporting structures solely by
virtue of a Change in Control shall not constitute “Good Reason” if you maintain
a substantially similar level of responsibility within the business unit that
previously operated as the independent company, (ii) a reduction in the base
salary; (iii) receipt of notice that your principal workplace will be relocated
more than 30 miles that also increases your commute by at least 30 miles;
(iv) the willful breach by the Company of a material provision of this Agreement
or any other agreement with you; or (v) the taking of any action by the Company
or its successor that would materially reduce your benefits or perquisites under
the Company’s or any successor’s benefit plans (including equity benefits),
except to the extent the benefits of all other executives of the Company or its
successor are similar reduced.  A condition will not be considered “Good Reason”
unless you give the Company written notice of the condition within 90 days after
the condition comes into existence, the Company fails to remedy the condition
within 30 days after receiving your written notice and you resign within 30 days
thereafter.

 

Section 409A

 

For purposes of Section 409A of the Code, each salary continuation payment under
the Section entitled “Severance Benefits” is hereby designated as a separate
payment.  If you are a “specified employee” under Section 409A(a)(2)(B)(i) of
the Code at the time of your Separation, then (i) any payment or benefit that is
subject to

 

--------------------------------------------------------------------------------


 

Section 409A of the Code, will be made or commence, as applicable, on the first
business day following (A) the expiration of the six-month period measured from
your Separation or (B) the date of your death and (ii) the installments that
otherwise would have been paid prior to such date will be paid in a lump sum at
that time.

 

Company Rules and Policies

 

As a Company employee, you will be expected to abide by Company rules and
regulations, and acknowledge in writing that you have read the Company’s
Employee Handbook.

 

Normal working hours for your position are from 9am to 6pm, Monday through
Friday however your working schedule shall be flexible, provided that you are
working equivalent hours, at a minimum. As an exempt salaried employee, you will
be expected to work additional hours as required from time to time by the nature
of your work assignments.

 

Termination of Employment

 

Unless agreed to in writing between you and the Company during the term of your
employment, your employment with the Company shall be “at will”.  You may
terminate your employment with the Company at any time and for any reason
whatsoever simply by notifying the Company. Likewise, the Company may terminate
your employment at any time and for any reason whatsoever, with or without cause
or advance notice, subject to your right to receive severance benefits set forth
herein upon certain termination events provided herein.  This at-will employment
relationship cannot be changed except by a written document signed by you and a
member of the Board.

 

Additional Agreements

 

By signing and accepting this offer, you represent and warrant that (i) you are
not subject to any pre-existing contractual or other obligation with any person,
company or business enterprise (including any non-competition or
non-solicitation covenant) which may be an impediment to your employment with,
or your providing services to, the Company as its employee; and (ii) you do not
have, and shall not bring to Company premises, or use during the course of your
employment with the Company, any confidential or proprietary information of
another person, company or business enterprise to whom you previously provided
services.

 

The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether verbal or written, and comprise the final,
complete and

 

--------------------------------------------------------------------------------


 

exclusive agreement between you and the Company regarding the subject matter set
forth herein. The terms of this letter agreement and the resolution of any
disputes will be governed by New York law.

 

The offer described above is based, pursuant to federal law, upon proof of your
eligibility to work in the United States satisfactory to the Company. This offer
is contingent on completion of a satisfactory background and reference check by
the Company.  In the event that such background and reference checks are not
completed to the satisfaction of the Company, this offer may be withdrawn by the
Company prior to the start of your employment without any further obligations or
liability hereunder.

 

Please sign and date this letter, and return it to me via PDF at
bday@tremorvideo.com if you wish to accept employment at the Company under the
terms described above.

 

We look forward to your favorable reply and to a productive and enjoyable work
relationship. If you have any questions, please let me know.  If you have not
accepted employment by 5pm on Friday, October 2, 2015, this offer of employment
shall expire.

 

Very truly yours,

 

Tremor Video, Inc.

 

 

 

By:

/s/ William C. Day

 

 

William C. Day, Chief Executive Officer

 

 

I have read and accept this offer letter:

 

/s/ John Walsh

 

John Walsh

 

 

 

Dated:

10/1/2015

 

 

--------------------------------------------------------------------------------